DETAILED ACTION
The amendment to Application Ser. No. 17/207,786 filed on August 9, 2022, has been entered. Claims 1-13 are currently amended. Claims 1-13 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the objection to the claims for minor informalities have been fully considered by the Examiner. As not all informalities were addressed and new informalities were introduced by the amendment filed August 9, 2022, the objection to the claims for minor informalities is maintained.

The arguments with respect to the rejection of Claims 1-13 under 35 U.S.C. 112(b) have been fully considered by the Examiner. As not all of the 112 issues were addressed and new 112 issues were introduced by the amendment filed August 9, 2022, the rejection of Claims 1-13 under 35 U.S.C. 112(b) is maintained.

Examiner’s Note 
The issues under 35 U.S.C. 112(b) set forth infra were discussed with Attorney for Applicant, Henry Shikani (Reg. #74,972), during an Examiner Interview held on October 21, 2022. Due to a number of substantive issues that could not be readily addressed, Attorney for Applicant and Examiner agreed to the sending of a Final Office Action.

Specification
The disclosure is objected to because of the following informalities: 
on page 4 of the disclosure, the term “the connection_id_queue” recited in lines 5, 8 and 14 should be replaced with “the connection id queue”;
on page 5 of the disclosure, the term “the connection_id_queue” recited in lines 16 and 20-21 should be “the connection id queue”; and
on page 17 of the disclosure, the term “the conn_id_queue” recited in line 16 should be “the connection id queue” and the term “a connection Id queue” recited in line 26 should be “a connection id queue”, respectively.
Appropriate correction is required.
		
Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1, the term “each TCP segment of the plurality of TCP segments” recited in lines 19-20 should be “each TCP segment from the plurality of TCP segments” to be consistent with the terminology utilized earlier in the claim, the phrase “comprises of” recited in line 24 should be “comprises”, and the word “assembling” recited in line 37 should be “to assemble”, respectively;
regarding Claim 4, the term “the each TCP segment of the plurality of TCP segments” recited in lines 1-2 should be “each TCP segment from the plurality of TCP segments”;
regarding Claim 7, the phrase “each of application layer message” recited in line 9 should be “each application layer message” and the term “a message writer memory” recited in line 16 should be “the message writer memory”; 
regarding Claim 8, the abbreviated element callouts “the reasm_data” recited in line 7 and “the reasm_som”, “the reasm_eom”, “the reasm_bvld” and “the reasm_data” recited in line 10 should be replaced with the full names, “the re-assembly data”, “the re-assembly start of message indicator”, “the re-assembly end of message indicator”, “the re-assembly end of message indicator”, “the re-assembly byte valid indicator” and “the re-assembly data”, respectively;
regarding Claim 9, the abbreviated element callouts “the reasm_eom” and “the reasm_bvld” recited in line 9 should be replaced with the full names, “the re-assembly end of message indicator” and “the re-assembly byte valid indicator”, respectively;  
regarding Claim 10, the typo in the word “pre-defined” recited in line 13 should be corrected and the phrase “comprises of” recited in line 14 should be “comprises”, respectively; and
regarding Claim 13, the abbreviated element callouts “a reasm_eom indicator” and “a reasm_bvld indicator” recited in line 9 should be replaced with the full names, “a re-assembly end of message indicator” and “a re-assembly byte valid indicator”, respectively.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a TCP Offload Engine (TOE) connected to at least one client via a Transmission Control Protocol (TCP) and configured to receive a plurality of TCP segments from the at least one client via a plurality of channels, wherein a channel-ID is assigned to a TCP segment from the plurality of TCP segments based on a channel from the plurality of channels that receives the TCP segment and the plurality of TCP segments is associated with a service, wherein the service comprises a specific task to be performed for the at least one client by the FPGA (emphasis added)” in lines 4-9. As currently written, it is unclear whether the claim requires assigning a channel-ID to EACH TCP segment of the plurality of TCP segments or to only ONE TCP segment of the plurality of segments, rendering the claim indefinite.
Continuing, Claim 1 recites the limitation “a re-assembly middleware connecting the TOE and the application layer, wherein the re-assembly middleware is an independent middleware within the FPGA modular architecture configured for implementation at a pre-defined frequency based on a memory optimization to process each TCP segment from the plurality of TCP segments to obtain an application layer message (emphasis added)” in lines 13-17. The corresponding limitation recited in lines 7-10 does not recite the features “an independent middleware within the FPGA module architecture” and “based on a memory optimization”, so it is unclear whether the features are really limiting of the re-assembly middleware.
Additionally, Claim 1 recites the limitation “a message writer (msg_writer) designed for implementation at the pre-defined frequency, wherein the message writer is configured to process each TCP segment of the plurality of TCP segments to the application layer message based on a pre-defined message offset length, wherein the application layer message comprises application layer data, a set of control signals and a set of attributes (emphasis added)” in lines 18-22. It is unclear whether a distinction should be drawn between processing “each TCP segment of the plurality of TCP segments to the application layer message” and processing “each TCP segment from the plurality of TCP segments to obtain an application layer message” as recited earlier in lines 15-17 of Claim 1, rendering the claim indefinite.
Further, Claim 1 recites the limitation “a connection id queue configured to save the set of attributes, wherein the set of attributes comprises of the channel-ID of the TCP segment, a message length, and a start of message (emphasis added)” in lines 23-25”. The meaning of “a start of message” is unclear, rendering the claim indefinite. Specifically, is this a pointer to a location in memory, or a flag or other indicator that marks particular location in memory as holding the start of the application layer message?   
Dependent Claims 2-9 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
For examination purposes, the phrase “to process each TCP segment of the plurality of TCP segments to the application layer message” recited in lines 19-20 is interpreted as “to process each TCP segment from the plurality of TCP segments to obtain the application layer message”.

Additionally, Claim 2 recites the limitation “wherein the pre-defined frequency is a high frequency performance feature comprises an FPGA implementation frequency of at least 300 MHz based on the memory optimization” in lines 1-3. The meaning of “a high performance feature comprises an FGPA implementation frequency of at least 300 MHz” is unclear, rendering the claim indefinite.
Further, Claim 2 recites the limitations “and wherein registering an output for the memory, wherein registering is implemented by utilizing a register and an input controller at the output of the memory” and “slicing the memory based on a pre-defined slicing threshold to enable the FPGA implementation at the pre-defined frequency, wherein the slicing includes a horizonal slicing and a vertical slicing” in lines 5-10. The limitations are unclear as currently written, rendering the claim indefinite. As best understood, the limitations in question are functions that are performed, but the system element or elements performing the functions is not specified, rendering the claim indefinite. What does the registering and the slicing? Are these functions carried out by the AXI configuration block or another system element based on input received by the AXI configuration block? 

Additionally, Claim 4 recites the limitation “wherein the each TCP segment of the plurality of TCP segments comprises a plurality of information associated with the TCP segment that includes a TCP Offload Engine (TOE)_FIFO not empty (toe_fnempty) indicator, a TOE data (toe_data), a TOE end of TCP segment (toe_eos), a TOE start of TCP segment (toe_sos) indicator, a TOE byte valid parameter (toe_byte_vld), a TOE_connection ID (toe_conn_id), and a TOE error (toe_error) indicator” in lines 1-6. It is unclear what “ “a TOE end of TCP segment” is as this term is a name without a known plain meaning. 
For examination purposes, the term “a TOE end of TCP segment”, is interpreted as “a TOE end of TCP segment indicator”.
Dependent Claim 6 is rejected for the reasons presented above with respect to rejected Claim 4 in view of its dependence thereon.

Additionally, Claim 5 recites the limitation “wherein the application data is assembled in the FIFO based on the message length and wherein the complete application layer message includes a re-assembly valid (reasm_vld) indicator, a re-assembly start of message (reasm_som) indicator, a re-assembly end of message (reasm_eom), a re-assembly byte valid (reasm_bvld) indicator and a re-assembly data (reasm_data).” in lines 1-5. The relationship between the term “the application data” recited in lines 1-2 and “application layer data” introduced in Claim 1” is unclear, rendering the claim indefinite. Further, it is unclear what “a re-assembly end of message” is as this term is a name without a known plain meaning.
Dependent Claims 8 and 9 are rejected for the reasons presented above with respect to rejected Claim 5 in view of their dependence thereon.
For examination purposes, the term “the application data” is interpreted as “the application layer data” and the term “a re-assembly end of message” is interpreted as “a re-assembly end of message indicator” respectively.

Additionally, Claim 6 recites the limitation “wherein the pre-defined message offset length is indicative of length of the TCP segment as pre-defined by the at least one client and the pre-defined format is indicative of an end of a TCP segment for the application layer message based on the TOE end of the TCP segment (toe_eos) and TOE byte valid parameter (toe_byte_vld) (emphasis added)” in lines 1-5. The limitation “wherein the pre-defined message offset length is indicative of length of the TCP segment” contradicts paragraph [0044] of the specification, which states, “The pre-defined message offset length is indicative of length of a message length of the application layer message.” The conflicting definitions of “the pre-defined message offset length” render the claim indefinite. Additionally, the relationship between “TOE byte valid parameter (toe_byte_vld)” recited in lines 4-5 and “a TOE byte valid parameter (toe_byte_vld)” introduced by Claim 4 is unclear, and the plain meaning of the term “the TOE end of the TCP segment (toe_eos)” and is unclear, as stated previously in the rejection of Claim 4.
For examination purposes, the term “the TOE end of the TCP segment (toe_eos)” recited in line 4 is interpreted as “the TOE end of TCP segment (toe_eos) indicator), and the term “TOE byte valid parameter (toe_byte_vld)” is interpreted as “the TOE byte valid parameter (toe_byte_vld)”, respectively.

Additionally, Claim 7 recites the limitation “the message writer memory configured based on the memory optimization for storing a set of channel information for a channel associated with the plurality of application layer messages, wherein the set of channel information includes a state, a message length, a value for bytes remaining for each of application layer message from the plurality of application layer messages to a complete and a start of a set of message pointers for the channel (emphasis added)” in lines 6-10. There is insufficient antecedent basis for the term “the message writer memory” and “the plurality of application layer messages” in the claims. Additionally, it is unclear what is meant by “to a complete”, and “a start of a set of message pointers for the channel”, rendering the claim indefinite.
Further, Claim 7 recites the limitation “a message writer state machine configured for operating in a pre-defined set of states for processing the plurality of TCP segments to the plurality of application layer messages, wherein the pre-defined set of states includes a down-counting for message length, a boundary condition for the down-counting message length, an actual message down counting state and a boundary condition message down counting state” in lines 11-15. As previously stated, there is insufficient antecedent basis for the term “the plurality of application layer messages” in the claims. Also, as previously stated, it is unclear whether a distinction should be drawn between processing TCP segments “TO” an application layer message and processing TCP segments “to obtain” the application layer message.
Continuing, Claim 7 recites the limitation “a message writer init_done configured for initializing a message writer memory to a pre-defined default state post a reset” in lines 16-17. It is unclear what “init_done” is as this term appears to be an abbreviation or element callout that has not been defined previously in the claims.
For examination purposes, the term “the message writer memory” recited in line 6 is interpreted as “a message writer memory”, the terms “the plurality of application message” and “each application layer message from the plurality of application layer messages” recited in lines 7-8 and 9-10 are interpreted as “the application message”, and the term “a message writer init_done” recited in line 16 is interpreted as “message writer initialization logic”, respectively.

Additionally, Claim 8 recites the limitation “a descriptor memory configured based on the memory optimization for storing a descriptor for the data segment memory, wherein the descriptor includes a next descriptor, a next descriptor valid, the reasm_som, the reasm_eom, the reasm_bvld and the reasm_data” in lines 8-10. The meaning of the terms “a next descriptor” and “a next descriptor valid” is unclear, rendering the claim indefinite. Specifically, is “a next descriptor” an address or pointer to a location in the descriptor memory? Is “a next descriptor valid” a flag, bit or signal?
Continuing, Claim 8 recites the limitation “a FIFO init_done configured for initiating the free pool pointer memory and the descriptor memory” in lines 12-14. It is unclear what “init_done” is as this term appears to be an abbreviation or element callout that has not been defined previously in the claims.
Further, Claim 8 recites the limitation “a write state-machine configured for writing to the descriptor memory and the data segment memory based on a set of control signals in the channel memory and the free pool pointer information” in lines 18-20. The relationship between “a set of control signals in the channel memory and the free pool pointer information” and “a set of control signals” introduced in Claim 1 is unclear, rendering the claim indefinite. Specifically, the limitation recited in lines 26-30 of Claim 1 specifies “wherein the FIFO is configured to receive and save the application layer data along with the set of control signals”. Is the “set of control signals” recited in line 19 the same “set of control signals” as that introduced in Claim 1 or are they unrelated? Additionally, the relationship between “a set of control signals” recited in line 19 and “a set of free pools available” pointed to by the free pool pointer memory and the “current state of the channel-ID associated with the TCP segment” indicated by the channel memory is unclear. Does “a set of control signals in the channel memory and the free pool memory information” comprise the “set of free pools available” pointed to by the free pool pointer memory and the “current state of the channel-ID associated with the TCP segment” indicated by the channel memory?    
For examination purposes, the terms “a next descriptor” and “a next descriptor valid” recited in lines 9-10 are interpreted as “a next descriptor pointer” and “a next descriptor valid indicator” and the term “a FIFO init_done” recited in line 12 is interpreted as “FIFO initialization logic”, respectively.

Claim 10 recites the limitation “receiving a plurality of TCP segments via TCP from at least one client, wherein a channel-ID is assigned to a TCP segment from the plurality of TCP segments based on a channel from a plurality of channels that receives the TCP segment” in lines 4-6. As currently written, it is unclear whether the claim requires assigning a channel-ID to EACH TCP segment of the plurality of TCP segments or to only ONE TCP segment of the plurality of segments, rendering the claim indefinite. Also, it is unclear which element or elements is performing the receiving of the TCP segments from the at least one client.
Additionally, Claim 10 recites the limitation “processing each TCP segment to an application layer message, wherein the step of processing each TCP segment from the plurality of TCP segments to an application layer message in a re-assembly middleware configured for implementation at a pre-defined frequency comprises” in lines 7-10. The limitation is unclear as currently worded, rendering the claim indefinite. Specifically the recitation of the re-assembly middleware appears to be misplaced. Additionally, it is unclear whether a distinction should be drawn between processing TCP segments “TO” an application layer message and processing TCP segments “to obtain” the application layer message.  
Continuing, Claim 10 recites the limitation “receiving the TCP segment at the message writer” in line 11. There is insufficient antecedent basis for the term “the message writer” in the claims.
Also, Claim 10 recites the limitation “processing the TCP segment to the application layer message at the message writer based on a pre-def-ined message offset length, the application layer message comprises of application layer data, a set of control signals and a set of attributes” in lines 14-18. As stated previously, it is unclear whether a distinction should be drawn between processing TCP segments “TO” an application layer message and processing TCP segments “to obtain” the application layer message.
Continuing, Claim 10 recites the limitation “receiving and saving the application layer data along with the set of control signals in a re-assembly First-In-First-Out (FIFO) from a message writer (emphasis added)” in lines 16-17. The relationship between “a message writer” recited in line 17 and the “message writer” introduced earlier in the claim is unclear.
Also, Claim 10 recites the limitation “assembling an application layer data to obtain a complete application layer message in the FIFO based on the set of attributes from the connection id queue and the set of control signals (emphasis added)” in lines 18-20. There is insufficient antecedent basis for the term “the connection id queue” in the claims. Additionally, the relationship between “an application layer data” recited in line 18 and “application layer data” introduced earlier in the claim is unclear, rendering the claim indefinite.
Further, Claim 10 recites the limitation “saving the set of attributes in the connection id queue, wherein the set of attributes comprises of the channel-ID of the TCP segment, a message length, and a start of message” in lines 21-23. The meaning of “a start of message” is unclear, rendering the claim indefinite. Specifically, is this a pointer to a location in memory, or a flag or other indicator that marks particular location in memory as holding the start of the application layer message?   
Further, Claim 10 recites the limitation “re-assembling the complete application layer message in the message reader (Msg_reader) in a pre-defined acceptable format based on the application layer data and the set of attributes from the connection id queue” in lines 24-26. There is insufficient antecedent basis for the term “the message reader” in the claims. Additionally, the corresponding limitation recited in lines 31-34 of system Claim 1 specifies that the message reader “is configured to read the complete application layer message from the FIFO in a pre-defined format based on the set of attributes from the connection id queue”. It is unclear whether a distinction should be drawn between “reading” and “re-assembling” the complete application layer message from the FIFO in a pre-defined format, and whether this is accomplished based on both “the application data and the set of attributes from the connection id queue” or based on only “the set of attributes from the connection id queue”, rendering the claim indefinite.
Finally Claim 10 recites the limitation “analyzing the complete application layer message in the application layer for providing a service to the at least one client” in lines 28-29. There is insufficient antecedent basis for the term “the application layer” in the claims.
Dependent Claims 11-13 are rejected for the reasons presented above with respect to rejected Claim 10 in view of their dependence thereon.
For examination purposes, the limitation “processing each TCP segment to an application layer message, wherein the step of processing each TCP segment from the plurality of TCP segments to an application layer message in a re-assembly middleware configured for implementation at a pre-defined frequency comprises:” recited in lines 7-10 is interpreted as “processing, in a re-assembly middleware configured for implementation at a pre-defined frequency, each TCP segment of the plurality of TCP segments to obtain an application layer message, wherein processing each TCP segment from the plurality of TCP segments to obtain the application layer message comprises:”, the term “the message writer” recited in line 11 is interpreted as “a message writer”, “the connection id queue” recited in line 2o is interpreted as “a connection id queue”, the term “a message writer” recited in line 17 is interpreted as “the message writer”, the term “an application layer data” recited in line 18 is interpreted as “the application layer data”, the term “the message reader” recited in line 18 is interpreted as “a message reader”, and the term “the application layer” recited in line 28 is interpreted as “an application layer”, respectively.

Additionally, Claim 11 recites the limitation “wherein the step of processing the TCP segment to the application layer message in the message writer memory comprises” in lines 1-2. There is insufficient antecedent basis for the term “the message writer memory” in the claims. Additionally, as stated previously, it is unclear whether a distinction should be drawn between processing TCP segments “TO” an application layer message and processing TCP segments “to obtain” the application layer message.  
Continuing, Claim 11 recites the limitation “initializing a message writer memory to a pre-defined default state post a reset using a message writer init_done” in lines 3-4. It is unclear what “init_done” is as this term appears to be an abbreviation or element callout that has not been defined previously in the claims. 
Further, Claim 11 recites the limitation “receiving, holding and passing the plurality of TCP segments in a plurality of message writer registers for at least one cycle as controlled by a plurality of message writer input controllers” in lines 5-7. The recitation of “the plurality of TCP segments” recited in line 5 is incongruent with the preamble of Claim 11, which indicates that the limitations are intended to further define “the step of processing the TCP segment (emphasis added)”, rendering the claim indefinite.
Finally, Claim 11 recites the limitation “processing the plurality of TCP segments to the application layer message in a message writer state machine based on a pre-defined set of states” in lines 8-9. As stated previously, it is unclear whether a distinction should be drawn between processing TCP segments “TO” an application layer message and processing TCP segments “to obtain” the application layer message.
For examination purposes, the term  “a message writer init_done” recited in line 4 is interpreted as “message writer initialization logic” and the term “the plurality of TCP segments” recited in lines 5 and 8 is interpreted as “the TCP segment”, respectively.

Additionally, Claim 12 recites the limitation “initializing a free pool pointer memory to a pre-defined default state post a reset using a FIFO init_done indicator” in lines 3-4. Upon further consideration, as best understood from Fig. 7 and the corresponding description in paragraph [0050] of the specification, “the FIFO init_done” appears to refer to a memory or logical element rather than an indicator or signal.      
Further, Claim 12 recites the limitation “assembling and writing the application layer message to obtain a complete application layer message based on a set of control signals in a descriptor memory and a data segment memory by a write state-machine using the free pool pointer memory and a channel memory” in lines 8-11. The limitation is unclear as currently written, rendering the claim indefinite. How can “the complete application layer message” assembled from “the application layer message”? Is something being written to “a descriptor memory” and “a data segment memory” or do these elements store “a set of control signals” that appear to control the assembling and writing? What is the relationship between “a set of control signals” recited in line 9 and “a set of control signals” introduced in Claim 10? More specifically, is the “set of control signals” recited in line 9 the same “set of control signals” as that introduced in Claim 10 or are they unrelated? What does “using the free pool pointer memory and a channel memory” mean?
For examination purposes, the term “a FIFO init_done indicator” recited in line 4 is interpreted as “FIFO initialization logic” and the term “the application layer message” recited in line 8 is interpreted as “the application layer data”, respectively.

Additionally, Claim 13 recites the limitation “re-assembling the complete application layer message in a message reader state machine based on a reasm_eom indicator and a reasm_bvld indicator from the application layer message” in lines 8-10. It is unclear how a complete application layer message can be assembled “in a message reader state machine (emphasis added)”, rendering the claim indefinite.
For examination purposes, the phrase “in a message reader state machine” recited in lines 8-9 is interpreted as “using a message reader state machine”.

Examiner’s Note 
Substantial issues with the claim language have been noted in the rejections under 35 U.S.C. 112(b) presented supra. While the Examiner has diligently attempted to identify and articulate each and every issue, the Examiner recommends Applicant carefully review the language of the specification and claims to ensure that it accurately describes the invention. The Examiner welcomes the applicant to contact the Examiner to discuss clarifications to the claims that would overcome the rejections in a manner that is amenable to the Applicant.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449